FILED
 1                        NOT FOR PUBLICATION                FEB 24 2015

 2                                                       SUSAN M. SPRAUL, CLERK
                                                           U.S. BKCY. APP. PANEL
                                                           OF THE NINTH CIRCUIT
 3     UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                           OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.      NC-14-1237-TaPaJu
                                   )
 6   RODOLFO VELASQUEZ,            )      Bk. No.      14-30344
                                   )
 7                  Debtor.        )      Adv. No.     14-03031
     ______________________________)
 8                                 )
     RODOLFO VELASQUEZ,            )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )      MEMORANDUM*
11                                 )
     BANK OF AMERICA, N.A,         )
12                                 )
                    Appellee.      )
13   ______________________________)
14                    Submitted Without Oral Argument**
                             on February 19, 2015
15
                           Filed - February 24, 2015
16
                Appeal from the United States Bankruptcy Court
17                  for the Northern District of California
18           Honorable Dennis Montali, Bankruptcy Judge, Presiding
19   Appearances:     Rodolfo Velasquez, pro se, on brief; Andrea M.
                      Hicks, Monique Jewett-Brewster and Katherine
20                    Keating of Bryan Cave LLP on brief for appellee
                      Bank of America, N.A.
21
22
         *
23         This disposition is not appropriate for publication.
   Although it may be cited for whatever persuasive value it may
24 have (see Fed. R. App. P. 32.1), it has no precedential value.
   See 9th Cir. BAP Rule 8024-1(c)(2).
25
        **
26          After examination of the briefs and record, and after
   notice to the parties, in an order entered October 30, 2014, the
27 Panel unanimously determined that oral argument was not needed
   for this appeal. See Fed. R. Bankr. P. 8019(b); 9th Cir. BAP
28 Rule 8019-1.
 1   Before:     TAYLOR, PAPPAS, and JURY, Bankruptcy Judges.
 2
 3           Chapter 131 debtor Rodolfo Velasquez appeals from the
 4   bankruptcy court’s dismissal of his adversary proceeding against
 5   Bank of America N.A.     We AFFIRM.
 6                                   FACTS
 7           The Debtor filed a chapter 13 petition and his schedules.2
 8   The Debtor, however, did not file a Statement of Current Monthly
 9   Income and Means Test Calculation (“B22 Form”).     As a result,
10   the bankruptcy court issued an order (“Order”) providing for
11   automatic case dismissal unless on or before April 21, 2014, the
12   Debtor filed the B22 Form or obtained either a filing extension
13   or an order excusing the filing.
14           The Debtor’s schedules reflected ownership of real property
15   located in San Francisco, California (the “Property”).     Bank of
16   America N.A. (“BOFA”) holds obligations secured by deeds of
17   trust against the Property.
18           Notwithstanding the Order, the Debtor did not focus
19   exclusively on filing his B22 Form and complying with the Order;
20   instead, he also commenced an adversary proceeding against BOFA,
21   alleging a number of California state law claims.     It was the
22   Debtor’s fourth action against BOFA.     BOFA promptly moved to
23
24
         1
           Unless otherwise indicated, all chapter and section
25 references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
26       2
           We exercise our discretion to take judicial notice of
27 documents electronically filed in the bankruptcy case. See
   Atwood v. Chase Manhattan Mortg. Co. (In re Atwood), 293 B.R.
28 227, 233 n.9 (9th Cir. BAP 2003).

                                       2
 1   dismiss the adversary proceeding under Civil Rule 12(b)(6).
 2         The “drop dead date” under the Order came and went without
 3   further action by the Debtor.    As a result, the bankruptcy court
 4   dismissed the chapter 13 case on April 22, 2014.      Following
 5   dismissal of the bankruptcy case, the bankruptcy court sua
 6   sponte dismissed the adversary proceeding (“Adversary Dismissal
 7   Order”).   It determined, based on the chapter 13 dismissal, that
 8   the interests of economy, convenience, fairness, and equity
 9   weighed in favor of declining to exercise jurisdiction over the
10   adversary proceeding.   While it expressly made no determination
11   on the merits of the motion to dismiss, the bankruptcy court
12   also noted that BOFA’s motion to dismiss appeared well taken.
13   The Debtor timely appealed from the Adversary Dismissal Order.
14        The Debtor subsequently filed the B22 Form in the chapter
15   13 case and moved for reconsideration of the chapter 13 case
16   dismissal; he asserted that he complied with the Order by
17   mailing the B22 Form in mid-April.       While the bankruptcy court
18   did not agree that the mailing date was dispositive, it
19   ultimately granted the Debtor’s motion and vacated the chapter
20   13 case dismissal order.   To the Panel’s knowledge, the chapter
21   13 case remains pending.
22                              JURISDICTION
23        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
24   §§ 1334 and 157(b)(2)(B) and (K).       We have jurisdiction under
25   28 U.S.C. § 158.
26                                   ISSUE
27        Whether the bankruptcy court abused its discretion in
28   declining to exercise jurisdiction over the adversary

                                       3
 1   proceeding.
 2                             STANDARD OF REVIEW
 3           We review the bankruptcy court’s decision to decline to
 4   exercise jurisdiction over an adversary proceeding for an abuse
 5   of discretion.     Carraher v. Morgan Elec., Inc. (In re Carraher),
 6   971 F.2d 327, 328 (9th Cir. 1992).     A bankruptcy court abuses
 7   its discretion if it applies the wrong legal standard,
 8   misapplies the correct legal standard, or if its factual
 9   findings are illogical, implausible, or without support in
10   inferences that may be drawn from the facts in the record.      See
11   TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 832
12   (9th Cir. 2011) (citing United States v. Hinkson, 585 F.3d 1247,
13   1262 (9th Cir. 2009) (en banc)).
14                                 DISCUSSION
15           Dismissal of an underlying bankruptcy case does not
16   automatically divest the bankruptcy court of jurisdiction over a
17   related adversary proceeding seeking recovery on state law
18   theories.     In re Carraher, 971 F.2d at 328.   In deciding whether
19   to retain jurisdiction, the bankruptcy court must consider
20   economy, convenience, fairness, and comity.      Id.
21           The record shows that the bankruptcy court appropriately
22   applied the correct legal standard.     Citing In re Carraher, it
23   considered and weighed the pertinent interests in the context of
24   a dismissed bankruptcy case and an adversary proceeding
25   consisting solely of state law claims.3    In particular, the
26
         3
27         To the extent the bankruptcy court opined that issue
   preclusion possibly barred the Debtor’s claims, such observation
28                                                    (continued...)

                                       4
 1   bankruptcy court noted that the adversary proceeding was then
 2   pending for only one month and determined that dismissal would
 3   not cause undue delay.   Nothing in the record suggests an abuse
 4   of discretion.
 5        All of the Debtor’s arguments on appeal relate to the
 6   allegations in the adversary complaint; that is, BOFA’s alleged
 7   improper conduct and the United States Trustee’s alleged
 8   obligation to prosecute the adversary proceeding.     These
 9   arguments concern the merits of the adversary proceeding and,
10   thus, are beyond the scope of this appeal.   Therefore, we do not
11   address them.
12        To the extent the Debtor argues that the bankruptcy court
13   was required to sua sponte vacate the Adversary Dismissal Order
14   after reinstating the chapter 13 case, we reject the argument.
15   As a litigant, the Debtor was responsible for prosecuting and
16   defending his position in the adversary proceeding.     The Debtor
17   bore the burden of moving for reconsideration of the Adversary
18   Dismissal Order; he did not do so.   His successful
19   reconsideration motion reinstating the chapter 13 case was not
20   filed in the adversary proceeding and did not specifically
21   request reinstatement of the adversary proceeding.     The
22   bankruptcy court was not required to vacate the Adversary
23   Dismissal Order in the absence of a motion from the Debtor.
24                               CONCLUSION
25        Based on the foregoing, we AFFIRM.
26
          3
27       (...continued)
   was dicta, as it expressly stated that it made no determination
28 on the merits of BOFA’s motion to dismiss.

                                     5